USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 95-1501                          ARTHUR F. SAWTELLE, ETC., ET AL.,                               Plaintiffs, Appellants,                                          v.                              GEORGE E. FARRELL, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                           Selya and Stahl, Circuit Judges,                                            ______________                             and Gorton,* District Judge.                                          ______________                                _____________________               Stanley M.  Brown, with whom Mark A.  Abramson and Abramson,               _________________            _________________     _________          Reis, Brown & Dugan were on brief for appellants.          ___________________               Joseph  M.  Kerrigan,  with  whom Timothy  G.  Kerrigan  and               ____________________              _____________________          Hamblett & Kerrigan, P.A.  were on brief for appellees  George E.          _________________________          Farrell and Speiser, Krause,  Madole & Lear; Joel S.  Perwin with                                                       _______________          whom Paul  R. Kfoury and Kfoury & Elliott, P.A. were on brief for               _______________     ______________________          appellees  Michael  S.  Olin and  Podhurst,  Orseck,  Josefsberg,          Eaton, Meadow, Olin & Perwin, P.A.                                 ____________________                                   December 5, 1995                                 ____________________                                        ____________________          *  Of the District of Massachusetts, sitting by designation.                    GORTON,  District  Judge.    New  Hampshire  residents,                    GORTON,  District  Judge.                             _______________          Arthur  and  Judith Sawtelle  (the  "Sawtelles"),  filed a  legal          malpractice action  in the United  States District Court  for the          District  of  New Hampshire  to  recover damages  sustained  as a          result of the alleged  negligence of two attorneys and  their law          firms  with respect to litigation in  the State of Florida.  None          of the defendant-attorneys resides  in New Hampshire, nor  is any          one of them licensed to practice law there.  The defendants moved          to  dismiss  the  complaint  for lack  of  specific  in  personam                                                               __  ________          jurisdiction  and  the   district  court   allowed  the   motion.          Plaintiffs filed the present appeal.  We affirm.          I.  Standard of Review          I.  Standard of Review                    When reviewing a district court's ruling on a motion to          dismiss  an action for failure  to make a  prima facie showing of          personal jurisdiction over a defendant, the appellate court draws          the  facts  from the  pleadings  and  the parties'  supplementary          filings, including affidavits, taking facts affirmatively alleged          by the plaintiff as true and  viewing disputed facts in the light          most  favorable to  plaintiff.   Ticketmaster-New  York, Inc.  v.                                           ____________________________          Alioto,  26 F.3d 201, 203  (1st Cir. 1994);  Kowalski v. Doherty,          ______                                       ________    ________          Wallace, Pillsbury & Murphy, 787 F.2d 7, 9 (1st Cir.  1986).1  In          ___________________________          so  doing, however, "we  do not credit  conclusory allegations or                                        ____________________          1   Where the  district court  considers such  a motion   without          holding  an evidentiary  hearing,  that court  applies the  prima          facie  standard.  United Elec.  Workers  v.  163 Pleasant  Street                            _____________________      ____________________          Corp., 987 F.2d 39, 43 (1st Cir. 1993) ("Pleasant St. II").          _____                                         -2-          draw  farfetched  inferences."   Ticketmaster,  26  F.3d at  203.                                           ____________          Because  the  district court  makes  a  legal determination  when          applying the prima  facie standard,  review by this  Court is  de                                                                         __          novo (nondeferential).  Boit v. Gar-Tec Products,  Inc., 967 F.2d          ____                    ____    _______________________          671, 675 (1st Cir. 1992).          II.  Background          II.  Background                    On May 21, 1989, the plaintiffs' son, Corey, was killed          when  the aircraft he was  flying, as a  pilot under instruction,          was struck  over the New Hampshire-Vermont border  by an aircraft          from Florida.   Several months later, the  Sawtelles contacted an          attorney in New  Hampshire to  discuss the filing  of a  wrongful          death  suit on behalf of their son's  estate.  The local attorney          referred plaintiffs to the  California-based law firm of Speiser,          Krause,  Madole   &  Cook,  presumably  because   of  the  firm's          reputation for expertise in aircraft litigation.2                    In  March 1990,  an  attorney at  the California  firm,          which is not a party to this litigation, sent duplicate originals                                        ____________________          2   In an  affidavit dated January 20,  1995, Mr. Sawtelle stated          that plaintiffs  obtained the  name of  the California  firm when          they saw an advertisement  for that firm in a  magazine published          by  the Aircraft  Owners  and Pilots  Association ("AOPA").   The          affidavit is identical to an unsigned and undated draft affidavit          of Mr. Sawtelle except that the draft states that plaintiffs were          referred to  the California firm  by the New  Hampshire attorney.          In defendants' counter-affidavit they deny ever having advertised          in any AOPA publication and, in support of their contention, they          submitted an  affidavit of an  advertising assistant at  AOPA who          confirms  that there were no  advertisements for the  law firm in          the AOPA magazine for the years 1988 through  1991.  The district          court  discounted the  Sawtelles'  claim that  they retained  the          California law firm on the basis of a magazine advertisement.  We          do not disturb that determination.                                         -3-          of  a  retainer agreement,  which  had already  been  executed on          behalf  of the  firm, to  the Sawtelles  in New  Hampshire.   The          retainer agreement included a provision granting the firm  a lien          upon  any sum received in  the plaintiffs' cause  of action.  The          Sawtelles signed the agreement  and returned an executed original          to  the California firm, which  then transferred the  case to its          Washington, D.C. (now Rosslyn, Virginia) affiliate, the defendant          Speiser, Krause, Madole & Lear ("the Speiser firm").                    The case  was assigned to defendant,  George E. Farrell          ("Farrell"), a Virginia resident and an attorney with the Speiser          firm.    Mr. Farrell  is  not  licensed to  practice  law  in New          Hampshire.  Although Farrell never personally met the plaintiffs,          he sent at  least fifteen  letters to them  in New Hampshire  and          spoke to  them  by telephone  on  numerous occasions  during  the          representation.      Among   the  topics   addressed   in   those          communications was Farrell's recommendation  that Florida was the          most advantageous forum for the wrongful death claim.                    To assist as local  counsel in Florida, Farrell engaged          the Florida  law firm, defendant,  Podhurst, Orseck,  Josefsberg,          Eaton,  Meadow,  Olin  &  Perwin,  P.A.  ("the  Podhurst  firm").          Defendant  Michael S.  Olin  ("Olin"), a  Florida resident  and a          member of the Podhurst  firm, handled the Sawtelles' claims.   He          is licensed to practice law in Florida, but not in New Hampshire.          Like  Farrell, Olin  never personally  met the Sawtelles  but did          send numerous letters to  them in New Hampshire  and participated                                         -4-          in several telephone conversations with them concerning his legal          representation.                    In  March 1991,  Attorney Olin  filed a  wrongful death          action  on behalf of the Sawtelles in the Broward County Judicial          Circuit  Court  in Florida.   The  complaint  for the  estate was          signed on behalf  of the Speiser firm and the  Podhurst firm.  In          July  1991, negotiations  with the  defendants in  the underlying          wrongful  death claim resulted in a settlement offer of $155,000.          By  letter dated August 7,  1991, and in  response to plaintiffs'          concerns regarding the  sufficiency of  the settlement,  Attorney          Farrell told  the Sawtelles  that "[he]  believe[ed] it  [was] in          [their]  best interest  to  accept the  settlement."   Plaintiffs          allege  that  Olin, too,  advised  them, by  telephone,  that the          settlement was in their best interest.   The Sawtelles ultimately          accepted the settlement offer.                    Olin later  became concerned about the  disbursement of          settlement funds  to Corey  Sawtelle's brother Jason,  who was  a          minor  at the  time.   To  determine  his obligations  under  New          Hampshire law, Olin  contacted an attorney  in New Hampshire  for          advice regarding the distribution of  the funds.  Having obtained          such advice, Attorney Olin finally disbursed the settlement funds          in December 1991.                    The Sawtelles subsequently learned  that: 1) the estate          of Ronald Brown, Corey's  flight instructor who had also  died in          the  crash, had filed  a wrongful death  suit in  Florida; 2) the          action had  been consolidated  with the case  brought by  Corey's                                         -5-          estate;  and 3)  the  instructor's  claim  had been  settled  for          $500,000.   That  discovery prompted  the Sawtelles  to file  the          present legal malpractice  action against  defendants in  federal          district court in New Hampshire.                    The  Sawtelles'  malpractice  claims  allege  that  the          defendants negligently negotiated an inadequate settlement of the          wrongful  death claim of their  son's estate.   Among the alleged          shortcomings in defendants' performance  were the failures: 1) to          take depositions; 2) to obtain an economist's projection of their          son's lost earning capacity; and 3) to consult liability  experts          or engage  in significant  investigative efforts.   The Sawtelles          further  allege that  defendants negligently  directed settlement          advice  into New Hampshire (by  telephone and mail), causing them          to  rely on that  advice and thereby suffer  economic loss in New          Hampshire.                      The defendants  moved to  dismiss for lack  of personal          jurisdiction.   The motion was  granted by the  district court on          April 28, 1995, and this appeal followed.          III.  Analysis          III.  Analysis                    When a court's jurisdiction is contested, the plaintiff          bears the burden of  proving that jurisdiction lies in  the forum          state.   McNutt v. General Motors Acceptance Corp., 298 U.S. 178,                   ______    _______________________________          189  (1936); Dalmau Rodr guez v. Hughes Aircraft Co., 781 F.2d 9,                       ________________    ___________________          10  (1st  Cir.  1986).  In  determining  whether  a  non-resident          defendant  is  subject  to  its  jurisdiction,  a  federal  court                                         -6-          exercising diversity jurisdiction  "is the functional  equivalent          of  a state court sitting in the  forum state."  Ticketmaster, 26                                                           ____________          F.3d  at 204;  see  also General  Contracting  & Trading  Co.  v.                         _________ ____________________________________          Interpole, Inc. 940 F.2d 20, 23 n.4 (1st  Cir. 1991).   The court          _______________          must, therefore,  find sufficient contacts  between the defendant          and the forum to  satisfy both that state's long-arm  statute and          the Fourteenth Amendment's Due Process clause.  See Ticketmaster,                                                          ___ ____________          26 F.3d at  204; United  Electrical Workers v.  163 Pleasant  St.                           __________________________     _________________          Corp., 960  F.2d 1080,  1086 (1st  Cir. 1992)("Pleasant  St. I");          _____          Hahn v.  Vermont Law  School, 698 F.2d  48, 51 (1st  Cir. 1983).3          ____     ___________________          We explore these requirements seriatim.                                        ________                        A.  The New Hampshire Long-Arm Statute                        A.  The New Hampshire Long-Arm Statute                    It  is well  established in  diversity cases  that "the          district  court's   personal  jurisdiction  over   a  nonresident          defendant is governed by  the forum's long-arm statute." Goldman,                                                                   ________          Antonetti, Ferraiouli, Axtmayer &  Hertell v. Medfit Int'l, Inc.,          __________________________________________    __________________          982  F.2d 686,  690 (1st  Cir. 1993)(quoting  Pizarro v.  Hoteles                                                        _______     _______          Concorde Int'l, C.A.,  907 F.2d 1256, 1258 (1st Cir.  1990)).  In          ____________________          the  case   at  bar,  the   group  of  defendants   includes  two          individuals,  a  professional   association  and  a  partnership.                                        ____________________          3   In Ticketmaster, we observed  that the extent of the required                 ____________          jurisdictional showing  by a  plaintiff depends upon  whether the          litigant  is  asserting jurisdiction  over  a  defendant under  a          theory of "general" or  "specific" jurisdiction.  26 F.3d  at 204          n.3;  see also Donatelli v. National Hockey League, 893 F.2d 459,                ___ ____ _________    ______________________          462-63 (1st Cir.  1990)(detailing differences).   In the case  at          hand,  the  Sawtelles'  action  turns  on  a  theory of  specific          jurisdiction  (i.e., jurisdiction which a state may assert when a          claim arises directly out of forum-based activities. Id. at 462.                                                               ___                                         -7-          Accordingly, we must consider the New Hampshire long-arm statutes          applicable to each of these defendants.                    The New Hampshire  long-arm statute  applicable to  the          individual defendants, Olin  and Farrell, is N.H. Rev. Stat. Ann.          ("RSA") 510:4,  I  (Supp. 1994),  which permits  the exercise  of          personal   jurisdiction  over  a  defendant  who  "transacts  any          business within [the]  state" or "commits  a tortious act  within          [the] state."  In Estabrook v. Wetmore, 129 N.H. 520, 523 (1987),                            _________    _______          the Supreme Court of New  Hampshire interpreted the latter phrase          to include situations  where a defendant's out-of-state  activity          results  in  an  injury  within New  Hampshire.    The  Sawtelles          exhaustively  argue  that  their  claims  against  the individual          defendants  satisfy  each  of  the possible  bases  for  personal          jurisdiction.  Not surprisingly, defendants disagree.                    We need not  dwell on  this issue.   The New  Hampshire          long-arm statute  applicable to individuals has  been interpreted          to  afford  jurisdiction over  foreign  defendants  "to the  full          extent that the  statutory language and due  process will allow."          Phelps v. Kingston,  130 N.H. 166, 171 (1987).   As recognized by          ______    ________          the court below,  when a state's long-arm  statute is coextensive          with  the outer  limits  of due  process,  the court's  attention          properly turns to the  issue of whether the exercise  of personal          jurisdiction comports with federal constitutional standards.  See                                                                        ___          Holt  Oil &  Gas Corp.  v. Harvey,  801 F.2d  773, 777  (5th Cir.          ______________________     ______          1986), cert. denied, 481 U.S. 1015 (1987).                 _____ ______                                         -8-                    We  reach  a similar  conclusion  with  respect to  the          professional association  defendant.   New  Hampshire's  long-arm          statute governing unregistered foreign corporations,  such as the          Podhurst  professional association,  is  RSA  293-A:15.10  (Supp.          1994).   That statute includes  no restriction upon  the scope of          jurisdiction  available  under  state  law  and  thus  authorizes          jurisdiction over such entities  to the full extent  permitted by          the federal Constitution.  See McClary v. Erie Engine & Mfg. Co.,                                     ___ _______    ______________________          856 F. Supp. 52, 55 (D.N.H. 1994)(because RSA 293-A:15.10 reaches          to  the  federal limit,  the  traditional  two-part analysis  for          personal jurisdiction  "collapses  into the  single  question  of          whether the constitutional requirements  of due process have been          met").                    The appropriate  treatment of the Speiser  firm is less          clear.   The  New Hampshire  long-arm statutes  do not,  by their          terms, apply to partnerships,  and the case law does  not discuss          any long-arm provision  applicable to such entities.   To address          that  unresolved  issue of  state  law,  the Sawtelles  turn  for          guidance to RSA 305-A:6-8 (Supp. 1994), which relates to  service          of process on a foreign partnership.  Observing that service on a          foreign partnership is treated nearly identically to service on a          foreign corporation under RSA  293-A:15.10, plaintiffs argue that          partnerships are  to be  treated as corporations  for determining          personal jurisdiction.  If that is so, then, as in the individual          and corporate contexts discussed above, the scope of jurisdiction                                         -9-          over  the  Speiser firm  partnership  is  commensurate with  that          permitted under the Constitution.                    We find it unnecessary  to resolve this unsettled issue          of   state  law   because  a   plaintiff  seeking   to  establish          jurisdiction over  a foreign  defendant must satisfy  the demands          not only of state law but also of the federal Constitution.  When          confronted with a similar  quandary in Ticketmaster, we  chose to                                                 ____________          bypass the statutory phase  of the jurisdictional inquiry because          the plaintiff's  case could not  pass constitutional muster.   26          F.3d  at  206.   We therefore  assume,  arguendo, that  under New                                                  ________          Hampshire law the scope of personal jurisdiction over the Speiser          firm partnership is, as  in the case of the  corporate defendant,          coextensive with the outer limits of due process.                              B.  The Due Process Clause                              B.  The Due Process Clause                    When  embarking  upon  the  fact-sensitive  inquiry  of          whether  a   forum  may  assert  personal   jurisdiction  over  a          defendant, the court's  task is not a  rote, mechanical exercise.          Indeed,  "[d]ivining personal jurisdiction is 'more an art than a          science.'" Ticketmaster,  26 F.3d at 206  (quoting Donatelli, 893                     ____________                            _________          F.2d  at  468  n.7).    The  Fourteenth  Amendment's  concern  of          fundamental fairness is achieved  by the central requirement that          certain "minimum  contacts" exist  between the defendant  and the          forum state. International Shoe  Co. v. State of Washington,  326                       _______________________    ___________________          U.S. 310, 316 (1945); Ticketmaster, 26 F.3d at 206.  This Circuit                                ____________                                         -10-          utilizes  a  three-part  analysis   to  determine  if  sufficient          contacts exist to exercise specific personal jurisdiction:                    First,  the  claim underlying  the litigation                    must directly arise out of, or relate to, the                    defendant's forum-state  activities.  Second,                    the   defendant's   in-state  contacts   must                    represent  a  purposeful  availment   of  the                    privilege  of  conducting  activities in  the                    forum  state,  thereby invoking  the benefits                    and  protections of  that  state's  laws  and                    making  the defendant's  involuntary presence                    before   the   state's  courts   foreseeable.                    Third,  the exercise of jurisdiction must, in                    light of the Gestalt factors, be reasonable.          Pleasant St. I,  960 F.2d at 1089; see also  Pritzker v. Yari, 42          ______________                     ________  ________    ____          F.3d  53, 60-61 (1st Cir. 1994),  cert. denied, ___ U.S. ___, 115                                            _____ ______          S.  Ct. 1959  (1995); Ticketmaster, 26  F.3d at 206.   Central to                                ____________          each  step  of  the  established  analysis,  therefore,  are  the          contacts which are attributable to each defendant in this case.4          1.  Relatedness.          1.  Relatedness.                    Our  first consideration under the tripartite framework          is  whether the plaintiffs' claim  arises out of,  or relates to,          defendants' in-forum  activities.  Ticketmaster, 26  F.3d at 206.                                             ____________          Although this requirement  is "the least  developed prong of  the          due  process  inquiry,"  it  serves  the  important  function  of                                        ____________________          4    Under  elemental  principles  of  agency,  the  contacts  of          Attorneys Olin and Farrell with New Hampshire are attributable to          the Podhurst and Speiser firm,  respectively. See Pleasant St. I,                                                        ___ ______________          960 F.2d at 1090 (contacts of corporation's agent can subject the          corporation to personal jurisdiction); Donatelli, 893 F.2d at 467                                                 _________          (contacts of  a partner  committed in furtherance  of partnership          business are imputed to the partnership).                                         -11-          focusing the court's attention on the nexus between a plaintiff's          claim and the defendant's contacts with the forum.  Id.; see also                                                              ___  ________          Pleasant  St.  I, 960  F.2d at  1089.   Relatively  speaking, the          ________________          relatedness test is a  "flexible, relaxed standard," Pritzker, 42                                                               ________          F.3d  at  61,  as suggested  by  the  disjunctive  nature of  the          requirement.  See Ticketmaster, 26 F.3d at 206.                         ___ ____________                    The relatedness requirement is not met merely because a          plaintiff's cause of action arose out of the general relationship          between the parties;  rather, the action must  directly arise out          of the  specific contacts  between  the defendant  and the  forum          state.   See,  e.g.,  Fournier v.  Best  Western Treasure  Island                   ___   ____   ________     ______________________________          Resort, 962  F.2d 126, 127  (1st Cir.  1992)(where plaintiff  had          ______          made vacation arrangements in  Massachusetts but was injured out-          of-state, cause  of  action did  not "arise  from" the  defendant          resort operator's contacts with  Massachusetts within the meaning          of the state long-arm  statute); Marino v. Hyatt Corp.,  793 F.2d                                           ______    ___________          427 (1st Cir.  1986)(same); Pickens  v. Hess, 573  F.2d 380,  386                                      _______     ____          (6th  Cir. 1978)(no personal  jurisdiction over  defendants under          state  long-arm statute  which extends to  limits of  due process          when "the cause of action between the parties did not  arise from          any  acts of  the defendants  in [the  forum state]");  Bryant v.                                                                  ______          Weintraub,  Genshlea, Hardy, Erich & Brown, 844 F. Supp. 640, 642          __________________________________________          (D. Or. 1994) (where Oregon resident sued California law firm for          failure  to  obtain  service  in  California,  the  injury  arose          directly  from  alleged  malpractice  in California  and  had  no          connection to the  firm's other Oregon contacts), aff'd,  42 F.3d                                                            _____                                         -12-          1398  (9th Cir. 1994).   We therefore must  consider the contacts          between the  defendants and  the forum  state viewed  through the          prism of plaintiffs' legal malpractice claim.                    Of the limited contacts  between the defendants and New          Hampshire during their legal  representation, few are relevant to          the  Sawtelles' claim  of legal  malpractice and thus  few assist          them in satisfying the  relatedness element of the jurisdictional          inquiry.  For  the Virginia defendants, Attorney Farrell  and the          Speiser  firm, the relevant contact was the August 7, 1991 letter          mailed  to  the plaintiffs  in  New Hampshire,  in  which Farrell          stated that he believed it to be in the Sawtelles' best interests          to  accept  the  $155,000  settlement  offer.    For the  Florida          defendants,  Attorney Olin  and the  Podhurst firm,  the relevant          contact  with   the  forum,   for  purposes  of   the  Sawtelles'          malpractice claim,  was Olin's telephone call to New Hampshire in          which he concurred in the settlement recommendation.                    The transmission of  information into New Hampshire  by          way of telephone or mail is unquestionably a contact for purposes          of our analysis.  See Burger  King Corp. v.  Rudzewicz, 471  U.S.                            ___ __________________     _________          462, 476 (1985).   It  would, however, be  illogical to  conclude          that  those isolated  recommendations  constituted the  negligent          conduct that  caused the  Florida injury  and thus were  in-forum          acts sufficient  to establish  specific personal  jurisdiction in          New  Hampshire.5  A review of all the allegedly negligent actions                                        ____________________          5   The  injury suffered  by  the Sawtelles  as a  result of  the          alleged  negligent  activities--the loss  of  their  right to  an          adequate  recovery on  the wrongful  death claim  which  had been                                         -13-          of the  defendants preceding  the injury indicates  numerous non-          forum  decisions  reached  by  the  defendants  in  Virginia  and          Florida,  but not  in  New Hampshire.    It was  the  defendants'          investigation, in  Florida  and Virginia,  which  informed  their          judgment  about   the  amount  and  propriety   of  the  proposed          settlement.   In short, it  was the aggregate  of the defendants'          allegedly negligent  acts and omissions which  caused the Florida          injury, and the out-of-forum  negligence was the effective cause.          See Ticketmaster,  26 F.3d at 207;   Pleasant St. I,  960 F.2d at          ___ ____________                     ______________          1089  (noting how  causation  principles inform  the due  process          analysis).                    In  its analysis  of  the relatedness  requirement, the          district  court  relied   upon  Kowalski  v.   Doherty,  Wallace,                                          ________       __________________          Pillsbury & Murphy, 787 F.2d  7 (1st Cir. 1986).  In  Kowalski, a          __________________                                    ________          New Hampshire  resident filed  suit in  New  Hampshire against  a          Massachusetts  law firm  alleging that  the firm  had negligently          permitted the  dismissal  of a  wrongful  death suit  pending  in          Massachusetts.   Id. at 8.   Although the  firm was aware  of its                           ___          client's  New  Hampshire  residency  at  the  time  it  filed the          wrongful death action,  this Court affirmed the  dismissal of the          malpractice action  for lack  of personal jurisdiction  under the          New Hampshire long-arm  statute.   In so doing,  we rejected  the          plaintiff's contention that, because  the "effects" of the firm's                                        ____________________          filed  in  Florida--occurred  in  Florida when  the  state  court          approved the  recommended settlement  and terminated  the pending          lawsuit. See  Kowalski v.  Doherty, Wallace, Pillsbury  & Murphy,                   ___  ________     _____________________________________          787 F.2d 7, 11 (1st Cir. 1986).                                         -14-          negligence were felt in New Hampshire, the law firm had caused an          injury there by conduct directed  at that forum.  See id.  at 11.                                                            ___ ___          Instead, we observed that:                    [the client's] injury  occurred when the suit                    was  dismissed  by  the Massachusetts  court.                    The  consequence of  the  dismissal  is  that                    plaintiffs   are   barred  from   bringing  a                    wrongful  death  action in  the Massachusetts                    courts.    The  injury, if  any,  occurred in                    Massachusetts.          Id.;  see also  Cote  v.  Wadel,  796 F.2d  981,  984  (7th  Cir.          ___   ________  ____      _____          1986)(where the negligence of  a Michigan law firm resulted  in a          Wisconsin  plaintiff  losing  "a  valuable  property in  Michigan          consisting of  a cause of  action against a  doctor, . .  . [t]he          handful  of  letters and  phone  calls" that  passed  between the          client and firm was not enough for personal jurisdiction over the          firm in Wisconsin).                    The Sawtelles attempt to  distinguish Kowalski and Cote                                                          ________     ____          by  pointing out  that, unlike  the  instant action,  those cases          involved  legal  malpractice claims  based  upon  the failure  of          attorneys to  comply with  procedural rules, thereby  causing the          loss of  rights of their respective clients.   In such cases, the          Sawtelles contend,  the exercise  of personal jurisdiction  would          have been improper  because the malpractice actions did not arise          out of the contacts  between the attorneys and the  forum states.          In contrast,  the plaintiffs  argue that their  malpractice claim          satisfies  the relatedness  requirement  because  the  defendants          directed negligent settlement advice into New Hampshire,  thereby                                         -15-          causing plaintiffs harm  in New  Hampshire as a  result of  their          reliance upon such advice.                    We  are  not   convinced  that   the  plaintiffs   have          distinguished themselves from  the plaintiff in Kowalski.  It may                                                          ________          be  true  that  the   defendants'  alleged  malpractice  was  not          consummated  until they communicated their misconceived advice to          plaintiffs  in  New  Hampshire  by  telephone and  mail  and  the          plaintiffs' relied on the advice to their detriment.  Ultimately,          however,  the  gravamen of  the  Sawtelles'  claim is  that  they          suffered  in  New  Hampshire  the "effects"  of  the  defendants'          negligence  committed elsewhere.  See Kowalski,  787 F.2d  at 11.                                            ___ ________          The communications sent into New Hampshire were ancillary  to the          allegedly  negligent  non-forum  activities,  and  because  those          communications were the only relevant contacts with the forum for          purposes of  the Sawtelles'  malpractice claim, we  conclude that          the plaintiffs' showing of relatedness should be characterized as          tenuous at best.  It hangs, as it were, by a thread.          2.  Purposeful Availment.          2.  Purposeful Availment.                    We  next consider whether defendants' contacts with New          Hampshire represent  a purposeful availment by  defendants of the          privilege  of conducting business in that State.  The function of          the purposeful  availment requirement is to  assure that personal          jurisdiction is  not premised solely upon  a defendant's "random,          isolated,  or  fortuitous" contacts  with  the  forum state.  See                                                                        ___          Keeton  v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984).  Our          ______     ______________________                                         -16-          focus  is on whether a  defendant has "engaged  in any purposeful          activity related to  the forum  that would make  the exercise  of          jurisdiction  fair, just,  or reasonable."  Rush v.  Savchuk, 444                                                      ____     _______          U.S.  320, 329  (1980).   In Ticketmaster, 26  F.3d at  207, this                                       ____________          Court  observed that the  cornerstones upon which  the concept of          purposeful availment rest are voluntariness and foreseeability.            a.  Voluntariness          a.  Voluntariness                    The Sawtelles contend  that the requisite voluntariness          is   present   because  "in   the   context   of  attorney-client          relationships the act of knowingly  agreeing to represent an out-          of-state client is plainly sufficient."  Plaintiffs' Brief at 36.          Plaintiffs aim to bolster their argument by pointing to their law          firms'  alleged  promotion  of  their  reputations  beyond  their          respective borders.  We consider these arguments in turn.                    At the time  they agreed  to provide  legal advice  and          representation  to  the  plaintiffs,  the   defendants  knew  the          Sawtelles were residents of  New Hampshire.  Defendants' contacts          with New  Hampshire, however, were limited  to communicating with          the clients in their  home state.  The wrongful  death litigation          was prosecuted in Florida, while other legal services  were being          rendered  in Florida and other  places outside New  Hampshire.  A          review of the totality of the defendants' contacts with the forum          state leaves us gravely doubtful that the defendants purposefully          availed  themselves  of  the  benefits  and  protections  of  New          Hampshire law.                                         -17-                    The  Eighth  Circuit case  of  Austad Co.  v.  Pennie &                                                   __________      ________          Edmonds, 823 F.2d  223 (8th  Cir. 1987), is  instructive on  this          _______          requirement for personal jurisdiction.  In Austad, a New York law                                                     ______          firm  represented  a South  Dakota  client  in patent  litigation          pending in Maryland.   The  contacts between the  firm and  South          Dakota during the  representation included numerous  phone calls,          mailings,  and a three-day factfinding visit to South Dakota by a          lawyer from the firm. See  id. at 224-25.  The client  later sued                                ___  __          the  firm for  malpractice  in federal  district  court in  South          Dakota.  The  Court of Appeals held that the defendant law firm's          contacts  with  the  forum   were  insufficient  to  satisfy  the          "purposeful availment" requirement, stating:                    While  we do not dispute [the client's] claim                    that an  attorney-client relationship existed                    between [the parties], we do not believe that                    [the firm] had sufficient contacts with South                    Dakota to confer personal jurisdiction.          823 F.2d  at 226.  The  Austad court thus deemed  the firm's only                                  ______          "substantial   connection"   with   the  forum,   its   voluntary          representation  of  a  South  Dakota  corporation  in  litigation          outside  of South Dakota, as insufficient to support a finding of          purposeful availment.  See id. at 227.                                 ___ ___                    In the case at  bar, as in Austad, the contacts  of the                                               ______          defendants with New Hampshire  were limited, consisting primarily          of written and telephone  communications with the clients in  the          state where they happened to live.  Compare  Sher v. Johnson, 911                                              _______  ____    _______          F.2d 1357, 1362-63  (9th Cir. 1990) (contacts between  client and                                         -18-          non-resident law  firm consisting  of telephone  calls, mailings,          and three visits by  lawyer to forum state  to visit client  were          not,  by  themselves,   sufficient  connections  with  forum   to          establish purposeful availment) with Trinity Industries,  Inc. v.                                          ____ _________________________          Myers  &  Associates,  Ltd.,  41  F.3d  229,   230-31  (5th  Cir.          ___________________________          1995)(jurisdiction over  an Illinois  law firm  sued  by a  Texas          client  for   malpractice  was   upheld  because  the   firm  had          purposefully availed  itself of  privileges of doing  business in          Texas by extended  representation of  the client in  at least  40          matters, including a court appearance in the forum).                    The mere existence of an  attorney-client relationship,          unaccompanied by  other sufficient contacts with  the forum, does          not  confer personal  jurisdiction over  the non-resident  in the          forum state; more is required.  See Burger King, 471 U.S. at 479-                                          ___ ___________          80;  Hanson  v.  Denckla,  357  U.S.  235,  253  (1958);  Trinity               ______      _______                                  _______          Industries,  41  F.3d  at  230  & n.6;  Cote,  796  F.2d  at  984          __________                              ____          ("[p]ersonal jurisdiction over nonresidents...is a quid for a quo          that  consists  of  the  state's extending  protection  or  other          services to  the nonresident").    In this  case, the  defendant-          attorneys' only connection with  New Hampshire was the Sawtelles'          residence there. See Trinity Industries, 41 F.3d at 231 n.8.                           ___ __________________                    The case on  which the plaintiffs  rely as "most  like"          the  instant action  is Waterval  v. District  Court, 620  P.2d 5                                  ________     _______________          (Colo. 1980), cert.  denied, 452  U.S. 960 (1981),  in which  the                        _____  ______          Colorado  courts exercised jurisdiction  over a Virginia attorney          who  had  rendered negligent  financial  services  to a  Colorado                                         -19-          resident.   In Waterval,  the attorney-client  relationship arose                         ________          when both  parties were  residents of  Virginia and  the attorney          established and  oversaw for the  client the administration  of a          discretionary investment account in  a Virginia bank.  Id.  at 7.                                                                 ___          After  the   client  moved  to   Colorado,  the   attorney-client          relationship  continued when  the  lawyer handled  a real  estate          transaction  in connection with the sale of his client's house in          Virginia.     He  later  dealt  negligently,   by  telephone  and          correspondence, with  the client  in Colorado  with respect  to a          recommended   transfer  and   eventual  liquidation   of  certain          investment account assets.  Id.                                        ___                    After   determining   that   the   defendant-attorney's          contacts  satisfied the  Colorado long-arm statute,  the Waterval                                                                   ________          court  held  that the  exercise  of  jurisdiction comported  with          federal due process requirements.   Id. at 7-8.   With respect to                                              ___          the issue  of purposeful  availment, the court  described several          contacts  between the  defendant and  the  forum state  but, most          significantly, that defendant voluntarily:                     1)  chose  to  continue   an  attorney-client                    relationship which had originated in Virginia                    even after the client had moved to Colorado,                    2) engaged  in contacts which  were "personal                    in  character and resulted  in a tangible and                    monetary benefit to [himself]," and                    3) acted in a way to impact directly upon the                    legal and financial  interests of a  Colorado                    resident.          Id. at  10.  Because the  cause of action stemmed,  in part, from          ___          the  adverse  consequences  of defendant's  negligent  legal  and                                         -20-          financial counseling directed to a Colorado resident over a  two-          year  period,  the  court  concluded that  defendant  could  have          reasonably  anticipated  being held  accountable in  Colorado for          those activities.  Id.                             ___                    The  instant action  is  distinguishable.   Whereas Mr.           Sawtelle initially  contacted the  Speiser firm which,  in turn,          retained the  Podhurst firm,  the defendant-attorney in  Waterval                                                                   ________          initiated   contact  and  actively   solicited,  and  negligently          handled, his  client's investment  business after the  client had          moved  to Colorado.   Furthermore,  the relationship  between the          Sawtelles and the Speiser firm was not extended and was much less          pervasive than the relationship in Waterval.                                             ________                    The Sawtelles next attempt to demonstrate the requisite          voluntariness  by   claiming  that  the  defendants'  efforts  to          cultivate  their  images  as "national"  firms  were  deliberate,          significant activities within the forum sufficient to satisfy the          purposeful availment requirement.   See Burger King, 471  U.S. at                                              ___ ___________          475-76;  Keeton, 465  U.S. at  781.   For example,  the Sawtelles                   ______          point to the Podhurst  firm's listing in Martindale-Hubbell which          proudly reports of "serv[ing] clients and corporations throughout          the  United States."6  As  a result of  those efforts, plaintiffs          contend, the defendants purposefully  derived benefits from their          interstate activities.                                        ____________________          6  Plaintiffs  seek to fortify this argument by  reference to the          Speiser  firm's  alleged  advertisement  in  an AOPA  publication          discussed in note 2, supra.  For the reasons articulated therein,                               _____          we  choose   to  disregard  the  discounted   allegation  in  our          consideration of purposeful availment.                                         -21-                      This  Court  has  previously declined  to  adopt  the          "stream of commerce"  theory of personal jurisdiction,  a form of          which  is thus advanced  by the Sawtelles.   See  Boit v. Gar-Tec                                                       ___  ____    _______          Products,  Inc., 967  F.2d 671,  681-82 (1st  Cir.  1992); Dalmau          _______________                                            ______          Rodr guez v. Hughes Aircraft Co., 781 F.2d 9, 15 (1st Cir. 1986).          _________    ___________________          We are guided to this conclusion by the Supreme Court's rejection          of  the claim that a  commercial enterprise should  be subject to          personal jurisdiction  wherever  its conduct  foreseeably  causes          injury, regardless of whether  the defendant directed its conduct          toward the forum state.  See  Asahi Metal Indus. Co. v.  Superior                                   ___  ______________________     ________          Court  of California, 480 U.S. 102, 112 (1987) ("The placement of          ____________________          a product into the  stream of commerce,  without more, is not  an          act  of  the defendant  purposefully  directed  toward the  forum          State").                       The   Podhurst   firm's   promotional  activity   falls          substantially short of sufficing to subject that firm to personal          jurisdiction  in New Hampshire.   First, the  Florida firm became          involved  in the  subject  representation not  as  the result  of          affirmative  efforts to  promote business  in New  Hampshire, but          only  after being  requested  by the  Virginia  firm to  commence          litigation  in Florida.  More importantly,  to treat the Podhurst          firm's general statement in  Martindale-Hubbell as a sufficiently          direct "targeting" of New Hampshire would, in effect, embrace the          "stream of  commerce" theory of personal  jurisdiction which this          Court has already rejected.  See Boit, 967 F.2d at 681-82; Dalmau                                       ___ ____                      ______          Rodr guez, 781 F.2d at 15.          _________                                         -22-          b.  Foreseeability          b.  Foreseeability                    Bearing  in mind  the second  pillar of  the purposeful          availment  requirement,  we proceed  to  consider  the Sawtelles'          contention  that it was foreseeable  that the defendants would be          haled  into a  New Hampshire  court as  a result  of their  legal          representation of  New Hampshire  residents.  The  enforcement of          personal   jurisdiction  over   a   non-resident   defendant   is          foreseeable  when that  defendant  has  established a  continuing          obligation  between itself and the forum state.  See Burger King,                                                           ___ ___________          471 U.S. at  476; Travelers  Health Ass'n v.  Virginia, 339  U.S.                            _______________________     ________          643, 648  (1950).  Among  the continuing obligations  between the          defendants and the forum  state relied upon by the  Sawtelles are          1)  the involvement of New  Hampshire law in  the distribution of          the settlement proceeds, and 2) the contract by which the Speiser          firm  obtained a lien on any proceeds received in connection with          the plaintiffs' cause of action.                    We  are underwhelmed  by the  force of  the plaintiffs'          argument.   The requirements of New Hampshire law with respect to          the distribution of settlement proceeds procured from the Florida          litigation has no bearing upon the question of whether or not the          defendants  purposefully availed  themselves of  that law.   More          importantly, although  the plaintiffs required the  assistance of          New Hampshire counsel in  order to distribute settlement proceeds          to their  minor son, the defendant law firms themselves performed          no legal services in New Hampshire in that regard.                                         -23-                    In support of their contention that the lien granted to          the Speiser firm by the retainer agreement constitutes purposeful          availment of  the privileges and  benefits of New  Hampshire law,          the  Sawtelles rely upon Sher v. Johnson, 911 F.2d 1357 (9th Cir.                                   ____    _______          1990).   Sher  involved a  legal  malpractice action  brought  in                   ____          California by  a resident of  that State who had  hired a Florida          law  firm to represent him in a  criminal matter in Florida.  The          Florida  firm's contact with California included:  1) phone calls          and letters sent to  the client; 2) three California  visits with          the client by a member of the firm; and 3) execution of a deed of          trust whereby the law  firm obtained a lien on the  client's home          in California.  Id. at 1360.                          ___                    In  reversing  the district  court's  dismissal of  the          malpractice action  for lack of personal  jurisdiction, the Ninth          Circuit  Court of Appeals found that the deed of trust tipped the          scale in favor of a finding of purposeful availment.   See id. at                                                                 ___ ___          1363.  Although neither the written and telephonic communications          nor the  California visits sufficed, by  themselves, to establish          purposeful availment,  the addition of the execution  of the deed          of trust  signified a sufficient  invocation of the  benefits and          protections  of the laws of California to warrant the exercise of          jurisdiction.  See id.  at 1363-64.  The Court reasoned  that the                         ___ ___          security    interest     "contemplated    [significant]    future          consequences" in the forum-state, i.e., perfecting an interest in          real   estate  would  require   recording  in  California,  while          obtaining and enforcing a judgment on the deed would require both                                         -24-          the  application   of  the  forum's  law  and   court  action  in          California.  Id. at 1363.                       ___                    The Sher decision  is readily distinguishable from  the                        ____          case before  us, however.  While  the deed of trust  in Sher gave                                                                  ____          the  Florida partnership  a  security interest  in real  property          located in California, the  lien granted to the Speiser  firm did          not  encumber or affect title  to any New  Hampshire real estate.          The  Speiser  lien was  a  transitory  obligation which  traveled          wherever  the Sawtelles or the  holder of the  proceeds might go.          Even  without a lien, a contractual obligation to pay the Speiser          firm's  fee  existed,  an  obligation  enforceable  wherever  the          Sawtelles  were  located.    Unlike  the  Sher  deed   of  trust,                                                    ____          therefore, the Speiser lien required no entanglement with the law          of the forum state.                    Consequently,  the frailty  of  plaintiffs' showing  at          this second stage of  the personal jurisdiction analysis  is even          more  pronounced  than   the  tenuous  showing  of   relatedness,          discussed supra.  This "thread" is frayed and tattered.  The mere                    _____          act of  agreeing to represent (and then  representing) an out-of-          state  client,  without more,  does  not  suffice to  demonstrate          voluntary purposeful availment of the benefits and protections of          the  laws of the client's  home state.   Furthermore, the alleged          continuing obligation between the defendants and New Hampshire is          virtually non-existent.  Ultimately, the  weakness of plaintiffs'          arguments  with respect to the  first two stages  of the personal          jurisdiction analysis  provides  insufficient support  for  their                                         -25-          appeal, even when stitched together with their argument as to the          final stage, to which we now turn.          3.  The Gestalt Factors.          3.  The Gestalt Factors.                    A  court's  jurisdictional  inquiry  is  not  merely  a          "mechanical exercise," Ticketmaster, 26 F.3d at 208, and concepts                                 ____________          of reasonableness must illuminate the  minimum contacts analysis.          See  World-Wide  Volkswagen  Corp.,  444 U.S.  286,  292  (1980);          ___  _____________________________          Pleasant  St. I,  960 F.2d  at 1088  ("[E]ven where  purposefully          _______________          generated  contacts exist,  courts  must  consider  . .  .  other          factors which bear upon the fairness of subjecting [nonresidents]          to the authority of a foreign tribunal").  The Supreme Court  has          identified five such considerations,  which this Court has termed          the "gestalt  factors": (1) the defendant's  burden of appearing;          (2) the forum state's  interest in adjudicating the dispute;  (3)          the plaintiff's  interest in  obtaining convenient  and effective          relief;  (4) the judicial system's interest in obtaining the most          effective  resolution  of the  controversy;  and  (5) the  common          interests  of  all  sovereigns  in  promoting  substantive social          policies.   See Burger King, 471 U.S. at 477.  Although this part                      ___ ___________          of the jurisdictional analysis has parameters which are  not well          defined, we know  it serves  the purpose of  assisting courts  to          achieve  substantial justice.   See Pritzker,  42 F.3d  at 63-64;                                          ___ ________          Ticketmaster, 26 F.3d at 209.          ____________                                         -26-                    In   Ticketmaster,   this  Court   observed   that  the                         ____________          reasonableness  stage of  the  jurisdictional  analysis evokes  a          sliding scale:                    [T]he weaker the  plaintiff's showings on the                    first two prongs (relatedness  and purposeful                    availment), the less a defendant need show in                    terms    of   unreasonableness    to   defeat                    jurisdiction.   The reverse  is equally true:                    an     especially    strong     showing    of                    reasonableness   may   serve  to   fortify  a                    borderline   showing   of   relatedness   and                    purposefulness.          26 F.3d at 210.  Moreover, we note that a  failure to demonstrate          the necessary minimum contacts eliminates  the need even to reach          the issue of reasonableness:  "[t]he [g]estalt factors  come into          play only  if the  first two  segments of  the test for  specific          jurisdiction have been fulfilled."   Pleasant St. I, 960  F.2d at                                               ______________          1091 n.11.  We  proceed to consider the gestalt  factors, bearing          in  mind  the  flimsy  showings  of  relatedness  and  purposeful          availment made by the plaintiffs in this case.          a.  The Defendants' Burden of Appearance          a.  The Defendants' Burden of Appearance                    The extent of the burden  on the defendants to litigate          the  malpractice action in New Hampshire  falls short of reaching          constitutional  significance.    For  Attorney  Farrell  and  the          Speiser  firm, the burden of defending in New Hampshire would not          be  substantively  different from  the  burden  of litigating  in          Florida.   Of course, the comparative burden on Attorney Olin and          the  Podhurst firm  of litigating  in  New Hampshire  rather than                                         -27-          their  home state would be  greater.  In  Pritzker, however, this                                                    ________          Court recognized that defending  in a foreign jurisdiction almost          always  presents some  measure of  inconvenience, and  hence this          factor becomes meaningful  only where a  party can demonstrate  a          "special or unusual burden." 42 F.3d at 64.  When, as here, a law          firm  regularly represents  clients  outside its  home state,  we          conclude that the burden is neither special nor unusual.          b.  The Forum State's Adjudicatory Interest          b.  The Forum State's Adjudicatory Interest                    This Court has recently observed that "[t]he purpose of          [this] inquiry is not to compare the  forum's interest to that of                                   _______          some other jurisdiction, but to determine the extent to which the          forum  has an interest."  Foster-Miller, Inc. v. Babcock & Wilcox                 ___                ___________________    ________________          Canada, 46 F.3d 138, 151  (1st Cir. 1995)(emphasis in  original).          ______          Although  it  is  true that  a  forum  state  has a  demonstrable          interest in  obtaining jurisdiction  over a defendant  who causes          tortious  injury within its borders, see Ticketmaster, 26 F.3d at                                                   ____________          211,  New Hampshire  has a  far less  compelling interest  in the          prosecution of  a legal malpractice suit stemming  from an injury          that  occurred outside of its borders.  Here, the acts comprising          the  defendants'  alleged  negligence  occurred  almost  entirely          outside  of  New  Hampshire.   See  Donatelli,  893  F.2d at  472                                         ___  _________          ("[A]part  from a generalized concern  for the rights  of its own          domiciliaries,  the  [forum]  state   has  no  real  interest  in          adjudicating the  controversy").   This factor thus  cuts against          jurisdiction.                                         -28-          c.  The Plaintiffs' Interest in Obtaining Convenient Relief          c.  The Plaintiffs' Interest in Obtaining Convenient Relief                    The  third  factor  to  consider   is  the  plaintiffs'          interest  in obtaining convenient and  effective relief.  We need          not dwell long  here.  This Court has repeatedly  observed that a          plaintiff's  choice  of  forum  must  be  accorded  a  degree  of          deference  with respect to the issue of its own convenience. See,                                                                       ___          e.g., Foster-Miller, Inc., 46  F.3d at 151; Pritzker, 42  F.3d at          ____  ___________________                   ________          64; Ticketmaster, 26 F.3d at 211.  Here, unquestionably, it would              ____________          be  more   convenient  for   the  Sawtelles  to   litigate  their          malpractice claim in their home state rather than elsewhere.          d.  The Administration of Justice          d.  The Administration of Justice                    We  next  evaluate  the judicial  system's  interest in          obtaining  the  most  effective resolution  of  the  controversy.          Although the Virginia defendants  contend that this consideration          would  best be satisfied by litigating the case in Florida, where          some of the defendants reside and where the wrongful death action          was pending, as in  our oft-cited earlier case, "the  interest of          the judicial  system in  the effective administration  of justice          does  not appear to cut in either direction" here.  Ticketmaster,                                                              ____________          26 F.3d at 211.          e.  Pertinent Policy Arguments          e.  Pertinent Policy Arguments                    This final "gestalt" factor requires us to consider the          common  interests  of  all  sovereigns  in  promoting substantive                                         -29-          social policies.   Here, the most prominent  policy implicated is          the ability  of a  state to  provide a  convenient forum for  its          residents to redress  injuries inflicted by out-of-forum  actors.          See  Burger King,  471 U.S.  at 473.   This policy  assumes added          ___  ___________          importance in  our age of advanced  telecommunications, which has          so  facilitated  the  representation  of  geographically  distant          clients that it is not uncommon for a firm to  represent a client          without meeting him or her in person or traveling to the client's          state of residence.                      Although  the concept  of  long-arm  jurisdiction  must          adjust as  technological  advances render  blurry the  boundaries          between the states, see World-Wide Volkswagen, 444 U.S. at 308-09                                  _____________________          (Brennan, J., dissenting), we must heed the warning that "it is a          mistake  to assume that this trend heralds the eventual demise of          all restrictions  on the personal jurisdiction  of state courts."          Pickens v. Hess, 573 F.2d 380, 387 (6th Cir. 1978)(quoting Hanson          _______    ____                                            ______          v. Denckla, 357 U.S. at 251).  To permit the exercise of personal             _______          jurisdiction over the defendants in  this case would require this          Court to disregard that sage advice.          IV.  Conclusion          IV.  Conclusion                    In review, the Sawtelles  have demonstrated little more          than  a bare  minimum, if  that,  with respect  to the  first two          stages  of the due process  inquiry.  The  plaintiffs' showing of          relatedness is weak because their claim for legal malpractice did          not  directly arise out of, nor was it related (in any meaningful                                         -30-          way)  to the law firms'  contacts with New  Hampshire.  Moreover,          the law  firms' telephone communications and  correspondence into          the forum did not represent a "purposeful availment" by the firms          of  the  privilege  of  conducting  business  activities  in  New          Hampshire.    The  law  firms  did  not meaningfully  invoke  the          benefits and protections  of the  laws of New  Hampshire and  the          haling of such  defendants into  New Hampshire's  courts was  not          foreseeable.                    The frailty of plaintiffs'  showings on relatedness and          purposeful  availment  is not  strengthened  as a  result  of our          consideration  of   the   reasonableness  of   an   exercise   of          jurisdiction  over  the  defendants  by a  New  Hampshire  court.          Although the  exercise  of  jurisdiction may  be  proper  when  a          borderline  showing of  relatedness and  purposeful  availment is          supported by  an especially solid showing  of reasonableness, see          Ticketmaster,  26  F.3d at  210,  our "gestalt"  analysis  in the          ____________          instant   case   fails   to   reveal  any   such   fortification.          Accordingly, the decision of the district court is AFFIRMED.                                                              AFFIRMED                                         -31-